Luke, J.
1. The exceptions to excerpts from the charge of the court to not require a reversal of the judgment in this case. The charge of the court, as matter of law, was abstractly correct, and if thfe defendant *257wished a more specific charge, it was incumbent on him to request it in writing.
Decided June 15, 1917.
Action on contract; from Fulton superior court—Judge Fibs. January 27, 1916.
James L. Key, for plaintiff in error.
Walter A. Sims, contra.
2. The court did not err in overruling the defendant’s demurrer.
3. The evidence authorized the verdict, and there is no assignment of error that requires a reversal of the judgment.

Judgment affirmed.


Wade, 0. J., and George, J., concur.